 1

2

3                                                                            U.S. DISTRICT COURT

4
                                                                           Ai~t 2 5 2019
5
                                                                            DISTRICT OF CALIFORNIA
6'

 7
8                              UNITED STATES DISTRICT COURT

9                              CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                   ) Case No.SACR 1~-0o14o-CJC
11                        Plaintiff,             )
12                        v.                          ORDER OF DETENTION AFTER
                                                      HEARING [Fed. R. Crim. P. 32.i(a)(6);18
i3   JOSE CEBALLOS,                                   U.S.C. § 3143~a)~
i4                        Defendant.

15
i6

i~          The defendant having been arrested in this District pursuant to a warrant issued

i8   by the United States District Court for the Central District of California for alleged

19   violations of the terms and conditions of his supervised release; and

20          The Court having conducted a detention hearing pursuant to Federal Rule of

21   Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3i43(a),

22          The Court finds that:

23      A. (X) The defendant has not met his burden of establishing by clear and

24          convincing evidence that he is not likely to flee if released under i8 U.S.C. §

25         3i42(b) or (c). This finding is based on:

26          No verified bail resources; instant allegations, priorfailures to appear,

27
                                                  i
            outstanding bench warrants suggest lack ofamenability to supervision.

 2          and

 3       B. ~)The defendant has not met his burden of establishing by clear and convincing

 4          evidence that he is not likely to pose a danger to the safety of any other person or

 5          the community if released under i8 U.S.C. § 3i42(b) or (c). This finding is based

 6          on: p~ ~~'%~C%~'

 7
 8          IT THEREFORE IS ORDERED that the defendant be detained pending further

 9    revocation proceedings.

io

ii    Dated:~ Z
                                                           ORABL AUTUMN D.SPAETH
12                                                     United States Magistrate Judge
i3

i4

i5
i6
1'J

1g

i9

20
21

22

23

24

25

26

2'J

                                                  P~
